PER CURIAM.
This is an automobile accident case. The appeal is by the plaintiff below from a judgment entered for the defendant, based on a jury verdict.
Plaintiff’s automobile was involved in a head-on collision with one driven by ap-pellee’s decedent, Frank E. Carroll, who was found dead at the place of the accident, his death being attributed to heart failure.
The collision occurred in Miami, on Northeast Second Avenue between Seventh and Eighth Streets. There were lanes for northbound traffic and for southbound traffic. Carroll was driving north in the northbound lane. A double yellow line divided it from the southbound traffic lane. Carroll’s car swerved to the left, into the southbound lane, resulting in a head-on collision with the plaintiff’s automobile.
There was medical evidence from which the jury could find that Carroll had suffered a heart attack prior to the impact, and that the collision resulted from the sudden incapacity or death of Carroll, rather than from negligent driving. In addition thereto, opinion testimony of a traffic expert was introduced to supplement and support that reason for the accident. The latter involved hypothetical questions, based on the circumstances of the collision and the condition and position of Carroll’s body in his car as observed after the collision. Appellants claim error in the trial court’s ruling admitting such opinion testimony. We find no harmful or reversible error therein. Also, we have considered and find to be without merit the contentions presented by appellant with reference to the giving of certain jury charges and the denial of certain requested charges.
Affirmed.